               IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                  Plaintiff,                            4:10CR3126

     vs.
                                              MEMORANDUM AND ORDER
JAVIER GARCIA-HERNANDEZ,

                  Defendant.


    The defendant has filed a Motion for Reduction of Sentence for
Compassionate Relief, Filing no. 184. It may have merit. Accordingly,

     IT IS ORDERED that:

     (1)   The Federal Public Defender is herewith appointed to represent the
           defendant.

     (2)   The Federal Public Defender shall review this matter and submit a brief
           on or before March 12, 2020.

     (3)   The government may respond on or before March 26, 2020.

     (4)   My chambers shall call this matter to my attention on March 27, 2020.

     Dated this 26th day of February, 2020.

                                           BY THE COURT:


                                           Richard G. Kopf
                                           Senior United States District Judge
